DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities: a typographical error. Line 3 should be amended to read as follows: “as the ventricular partitioning device is…” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the expandable device" in line 3. There is insufficient antecedent basis for this limitation in the claim. Claim 7 is also rendered indefinite due to its dependency from indefinite claim 6. It is noted that claim 7 also recites “the expandable device” in line 2 and thus any amendments made to claim 6 should also be reflected in claim 7.
Claim 10 recites the limitation "the first pressure." There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the second pressure." There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kermode et al. (US Pub. No. 2014/0296624).
Regarding claim 1, Kermode discloses method of preparing a ventricular partitioning device for implantation using a delivery system (for example, see Figures 36A-36C), the method comprising coupling the ventricular partitioning device (3607) to a delivery catheter (3605), loading the ventricular partitioning device (3607) and a portion of the delivery catheter (3605) into a sleeve (tubular portion of 3606) and creating a liquid-tight seal between a portion of the sleeve (tubular portion of 3606) and the delivery catheter (via seal 3608; for example, see paragraph 128), and coupling a distal end of the sleeve (tubular portion of 3606) to a guide catheter (3601). 
In the embodiment of Figures 36A-36C, Kermode fails to disclose the delivery catheter (3605) or the sleeve (tubular portion of 3606) comprises a first fluid delivery port positioned thereon. However, Kermode discloses an alternate embodiment in Figures 34A-34B in which the sleeve (tubular portion of 3405) comprises a first fluid delivery port (3411) positioned thereon (for example, see Figures 34A-34B) in order to be able to flush the sleeve with fluid to remove bubbles therein (for example, see paragraphs 124-125). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a first fluid delivery port on the sleeve of Figures 36A-36C as taught by Kermode in the embodiment of Figures 34A-34B. Doing so would enable the user to flush the sleeve with fluid to remove any air bubbles therein as taught by Kermode. 
With further respect to claim 1, Kermode as modified discloses the guide catheter (3601) comprises a second fluid delivery port (3603) positioned thereon, and the step of delivering fluid through at least one of the first fluid delivery port (3411) or the second fluid delivery port (3603; for example, see paragraphs 125 and 128).
Regarding claim 2, Kermode as modified discloses the step of delivering the fluid creates a first pressure in the guide catheter that is greater than a second pressure in a ventricle (for example, see paragraph 128 describing a saline bag attached to the side port to fill in proximal to the implant as it is advanced, wherein the pressure created is considered greater than the pressure in the ventricle because if the ventricle pressure were to be greater than the pressure in the guide catheter blood would be forced through the system preventing the saline from filling in proximal the implant).
Regarding claim 3, Kermode as modified discloses transferring the ventricular partitioning device (3607) from the sleeve (tubular portion of 3606) to the guide catheter (for example, see paragraph 128).
Regarding claim 4, Kermode as modified discloses delivering the ventricular partitioning device (3607) from the guide catheter into the ventricle (for example, see paragraph 128).
Regarding claim 5, Kermode as modified fails to disclose specifically the step of uncoupling the delivery catheter (3605) from the ventricular partitioning device (3607). However, Kermode teaches the disclosed partitioning devices are designed to be released from the disclosed delivery systems in order to be implanted in the ventricle (for example, see also Figure 22A illustrating a partitioning device implanted within a ventricle). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have performed the step of uncoupling the delivery catheter (3605) from the ventricular partitioning device (3607) in Kermode’s modified method. Doing so would implant the partitioning device and enable removal of the delivery catheter from the patient to complete the procedure.
Regarding claim 6, Kermode as modified discloses loading the ventricular partitioning device (3607) into a funnel device (the flared portion of 3606 that is adjacent to the tubular portion of 3606), wherein the funnel device comprises a flared first end (the distal end) and a second end (the end coupled to the terminal distal end of the defined sleeve of 3606) and wherein the flared first end is configured for receiving and collapsing the expandable device [ventricular partitioning device 3607] (for example, see Figure 36B, wherein the flared portion receives and collapses the partitioning device as it is drawn proximally as depicted by the arrows).
Regarding claim 7, Kermode as modified further discloses the sleeve (tubular portion of 3606) is configured for receiving the expandable device [ventricular partitioning device] (3607) from the funnel device (for example, see Figure 36C). Kermode fails to disclose the sleeve (tubular portion of 3606) is removably coupled to the second end (the end coupled to the terminal distal end of the defined sleeve of 3606) of the funnel device (flared portion of 3606). However, it has been held that to be entitled weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure. Ex parte Pfeiffer, 1962 C.D. 408 (1961). Here, the recitation of the sleeve being removably coupled to the funnel device is not entitled to weight in the claims because the limitation does not affect the method in a manipulative sense. In the alternative, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Kermode’s sleeve to be removably coupled to the second end of the funnel device, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. 
Regarding claim 8, Kermode as modified discloses the delivering fluid step comprises delivering the fluid at a positive pressure (for example, see paragraph 128 wherein since a saline bag is attached to the side port to allow saline to fill the system, the fluid saline is considered delivered at a positive pressure because otherwise the saline fluid would not leave the bag to fill in the system; see also paragraph 126 describing saline being injected through the system positively pressurizing the system in which something “injected” is delivered with a positive pressure).
Regarding claim 9, Kermode as modified discloses maintaining the positive pressure in the guide catheter during delivery of the ventricular partitioning device into the ventricle (for example, see paragraph 128 wherein the saline fills the system “as the implant is advanced to the left ventricle” thus positive pressure is maintained).
Regarding claims 10 and 11, Kermode as modified fails to disclose the value of the first and second pressures. It appears that the device of Kermode would operate equally well within the claimed pressures since saline fluid is intended to be delivered into the guide catheter. Further, applicant has not disclosed that the claimed ranges solves any stated problem or is for any particular purpose, indicating simply that the first and second pressures may be within the claimed ranges (specification pp. [0093] disclosing “or any other suitable pressure”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause Kermode’s device to have a first pressure of about 200-600 mm Hg and a second pressure of about 50-300 mm Hg because it appears to be an arbitrary design consideration which fails to patentably distinguish over Kermode as modified.
Regarding claim 12, Kermode as modified discloses aspirating gas from the delivery system through the second fluid delivery port (3603) while fluid is delivered through the first fluid delivery port (for example, see paragraphs 127 and 128 disclosing air being pushed out through the second delivery port 3603 as the implant is advanced thus gas is aspirated from 3603, and see paragraph 125 disclosing fluid is delivered through the first delivery port 3411).
Regarding claim 13, Kermode as modified discloses removing bubbles from the delivery system using at least one of the first or second fluid delivery ports (for example, see paragraphs 124-125 in which bubbles are removed from the delivery system by flushing the device with fluid in which the first delivery port 3411 is used for flushing, thus bubbles are removed when using the first delivery port for flushing).
Regarding claim 14, Kermode as modified discloses allowing blood to exit the delivery system through the second fluid delivery port (3603) disposed on the guide catheter (3601) as the ventricular partitioning device (3607) is advanced from the sleeve into the guide catheter (for example, see paragraphs 127-128 disclosing 3603 being used for back-bleeding and 3608 controls back bleeding when the valve 3602 is opened to advance the partitioning device, thus allowing blood to exit 3603 as the ventricular partitioning device is advanced).
Regarding claim 15, Kermode as modified discloses delivering fluid through at least one of the first fluid delivery port or the second fluid delivery port comprises delivering fluid through the second fluid delivery port (3603) into the guide catheter as the ventricular partitioning device (3607) is advanced through the guide catheter (for example, see paragraph 128). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have delivered the fluid through the first fluid delivery port (3411) as the ventricular partitioning device (3607) is advanced through the guide catheter instead of through the second delivery port (3603) in Kermode’s modified method as doing so would have yielded predictable results, namely, delivered fluid to fill in proximal to the ventricular partitioning device as it is advanced to the ventricle as is desired by Kermode (for example, see paragraph 128).
Regarding claim 16, Kermode as modified discloses the fluid is substantially maintained in the delivery system by the liquid-tight seal (for example, see paragraph 128 in which seal 3608 controls back bleeding thus also preventing the fluid from backing out thereby substantially maintaining the fluid in the delivery system).
Regarding claim 17, Kermode as modified fails to disclose sealing the second fluid delivery port (3603) disposed on the guide catheter at a time after the ventricular partitioning device has advanced distally beyond the second fluid delivery port. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have performed the step of sealing, or otherwise closing, the second fluid delivery port (3603) disposed on the guide catheter at a time after the ventricular partitioning device has advanced distally beyond the second fluid delivery port in Kermode’s modified method as doing so would maintain the delivered fluid in the guide catheter and prevent the delivered fluid from exiting the second fluid delivery port after the ventricular partitioning device has advanced distally beyond the second fluid delivery port.
Regarding claim 19, Kermode as modified discloses advancing the ventricular partitioning device (3607) through the guide catheter (for example, see paragraph 128), and introducing fluid into the guide catheter proximal of the ventricular partitioning device using the second fluid delivery port (3603) as the ventricular partitioning device is advanced through the guide catheter (for example, see paragraph 128). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have introduced the fluid through the first fluid delivery port (3411) instead of the second delivery port (3603) in Kermode’s modified method as doing so would have yielded predictable results, namely, delivered fluid to fill in proximal to the ventricular partitioning device as it is advanced to the ventricle as is desired by Kermode (for example, see paragraph 128).
Regarding claim 20, Kermode as modified discloses the second fluid delivery port (3603) is in fluid communication with the first fluid delivery port (3411) as the ventricular partitioning device (3607) is advanced through the guide catheter (for example, see Figures 34A-B and 36C in which port 3411 is open to the sleeve and funnel device which are open to the guide catheter which is open to port 3603 thus the ports are in fluid communication as 3607 is advanced through 3601).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kermode et al. as applied to claim 1 above, and further in view of Amplatz et al. (US Patent No. 5,833,682).
Kermode discloses the claimed invention except for the delivering fluid step comprises delivering the fluid using a pump at a flow rate between about 0.5 to 5 mL/second. Amplatz also discloses a catheter comprising a port (22) for introducing saline fluid from a supply bag (for example, see column 5, lines 26-34). Amplatz teaches delivering the fluid using a pump (70) at a flow rate of about 2 mL/minute to ensure that blood or other substances will not flow back into the distal end of the working lumen of the catheter in a retrograde direction (for example, see column 5, lines 26-34). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have delivered the fluid using a pump in Kermode’s modified method as taught by Amplatz. Doing so would facilitate delivery of the fluid automatically at a constant rate predetermined by the user. Furthermore, the flow rate of Amplatz is disclosed to be a result effective variable in that changing the flow rate of the fluid delivered changes the amount of blood or other substance flowing back into the distal end of the working lumen of the catheter in a retrograde direction. Since applicant appears to have placed no criticality on the claimed range (see pp. [0094] indicating the flow rate “can” be about the claimed range and “can be adjusted by the operator”) and it is well within the general skill of a worker in the art to adjust the flow rate depending on the amount of blood or other substance flowing back into the distal end of the working lumen of the catheter in a retrograde direction during a procedure, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the flow rate to be between about 0.5 to 5 mL/second as claimed as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        November 17, 2022